Citation Nr: 0005031	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative residuals of a bunion with hallux valgus of the 
right first metatarsal.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative residuals of a bunion with hallux valgus of the 
left first metatarsal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active duty for training from May 1982 to 
September 1982.  The record also reflects that she has many 
years of service in the National Guard, including a two week 
period of annual training from March 28 to April 11, 1987.  

Service connection was denied for postoperative residuals of 
bunions with hallux valgus of the first metatarsals of each 
foot by a June 1991 rating decision, and that decision became 
final when the appellant did not appeal it after receiving 
notification thereof in July 1991.  

This appeal came before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Alabama, 
Regional Office (RO), and it was remanded in May 1998 in 
order to permit the appellant to testify at a Travel Board 
hearing, which was held at the RO in October 1999.  


FINDINGS OF FACT

1.  Service connection was denied for postoperative residuals 
of bunions with hallux valgus of the right and left first 
metatarsals by a June 1991 rating decision, which became 
final when the appellant did not appeal the decision within 
one year after notification thereof in July 1991.  

2.  Because the evidence received since the June 1991 rating 
decision is merely cumulative of the evidence previously 
considered, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for postoperative 
residuals of a bunion with hallux valgus of the right first 
metatarsal.  

3.  Because the evidence received since the June 1991 rating 
decision is merely cumulative of the evidence previously 
considered, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for postoperative 
residuals of a bunion with hallux valgus of the left first 
metatarsal.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the June 1991 rating 
decision is not new and material, and the claim for service 
connection for postoperative residuals of a bunion with 
hallux valgus of the right first metatarsal is not reopened.  
38 U.S.C.A. §§ 1131, 1137, 1153, 5108, 7105(c) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 
3.306, 20.302(a) (1999).  

2.  The evidence received by VA since the June 1991 rating 
decision is not new and material, and the claim for service 
connection for postoperative residuals of a bunion with 
hallux valgus of the left first metatarsal is not reopened.  
38 U.S.C.A. §§ 1131, 1137, 1153, 5108, 7105(c) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 
3.306, 20.302(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that her current bilateral foot 
disabilities are related to her period of annual training 
with the National Guard from March to April 1987, and that 
she has presented new and material evidence with which to 
reopen her claims for service connection for postoperative 
residuals of bunions with hallux valgus of the first 
metatarsals of each foot.  She maintains that she had no foot 
disorder prior to entering the military in 1982.  

The appellant's claims for service connection for 
postoperative residuals of bunions with hallux valgus of the 
right and left first metatarsals were previously denied by a 
June 1991 rating decision that became final when she did not 
file a timely appeal of the decision after receiving 
notification thereof in July 1991.  Except as otherwise 
provided, when a claim becomes final after an unappealed 
rating decision, the claim may not be thereafter reopened.  
Should new and material evidence be presented or secured with 
respect to a claim that has been disallowed, the claim shall 
be reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
process for reopening claims had become a three-step process 
under the holding by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998):  (1) the Secretary must determine 
whether new and material evidence has been presented, which 
under 38 C.F.R. § 3.156(a) means evidence not previously 
submitted to agency decision makers which satisfies the 
following requirements: it bears directly and substantially 
upon the specific matter under consideration; it is neither 
cumulative nor redundant; and, by itself or in connection 
with evidence previously assembled, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim; (2) if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and (3) if the claim is well 
grounded, the Secretary must reopen the claim and "evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new" after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999).  For the limited purpose of 
determining whether to reopen a claim, the Board must accept 
the new evidence as credible and entitled to full weight.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all evidence submitted since 
the last final denial of a claim.  Evans v. Brown, 9 Vet. App 
273 (1996).  In this case, the appellant's claims for service 
connection for postoperative residuals of bunions with hallux 
valgus of the right and left first metatarsals were last 
finally denied by the June 1991 rating decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The evidence of record at the time of the June 1991 rating 
decision included the appellant's service medical records, 
which revealed the following facts: during her period of 
active duty for training from May to September 1982, she 
received no treatment for any foot disorder; during a two 
week period of annual training for the National Guard in 
March and April 1987, she received treatment for bunions on 
both great toes that had been present for a long time; and 
she was hospitalized at a VA medical facility for four days 
during July 1987 when she underwent a bunionectomy of the 
right first metatarsal with metatarsal head osteotomy and 
closing wedge osteotomy of the right first proximal phalanx.  
The July 1987 hospitalization report indicated that there was 
a 10 year history of bilateral first metatarsophalangeal 
joint bunion with hallux valgus, and that over the years the 
structural deformity had increased so that the hallux drift 
was considerable and the bunion prominence was irritated by 
most foot gear.  A history of redness and swelling about the 
first metatarsophalangeal joint when wearing foot gear and on 
prolonged weight-bearing was noted, with the structural 
changes as well as the symptoms being greater on the right 
than on the left, although there was minimal difference.  

Service connection was denied for postoperative residuals of 
bunions with hallux valgus of the first metatarsals of each 
foot by the June 1991 rating decision, on the basis that the 
appellant's bilateral foot problems with bunions on each 
great toe had not had their origins in service but rather had 
preexisted military service and had not undergone an increase 
in severity as a result of military service.  

The evidence submitted since the June 1991 rating decision 
includes VA and private medical records, dated from 1987 to 
1997.  A medical record from a military medical facility, 
dated April 15, 1987, indicated that the appellant had 
experienced pain around each great toe for two to three 
months, and the assessment was bunions.  A July 1987 VA 
medical record noted a 10 year history of bunions on both 
great toes, which had been painful for about the last year.  
VA hospitalization reports show that she underwent 
bunionectomies on the right and left great toes in July 1987 
and August 1987, respectively.  Medical records dated since 
August 1987 reveal that she has continued to complain of and 
receive treatment for foot problems since the 1987 surgeries.  
A January 1997 VA podiatry examination report indicated that 
the right bunionectomy had produced good results but that the 
left first metatarsal continued to present problems.  

While some of the evidence submitted since June 1991 is new, 
in that it was not previously of record, it is cumulative of 
the evidence considered at that time because it reveals that 
the appellant has postoperative residuals of bunions with 
hallux valgus of the right and left first metatarsals, a fact 
that was evident in June 1991 when the evidence showed that 
the appellant had undergone bunionectomies of both great 
toes.  There has been no additional evidence presented which 
demonstrates that the appellant's bilateral foot problems 
involving bunions on each great toe began in service, that 
her current bilateral foot problems are related to any 
incident in service, or that her bilateral foot problems, 
which were shown to have preexisted service, underwent a 
permanent increase in severity as a result of military 
service.  

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of the her claims.  
Accordingly, her claims for service connection for 
postoperative residuals of bunions with hallux valgus of the 
right and left first metatarsals cannot be reopened, as she 
has not submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for postoperative 
residuals of bunions with hallux valgus of the right and left 
first metatarsals, these claims remain denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

